Citation Nr: 0934362	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-20 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service connected knee disabilities.  


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada 
that denied the benefit sought on appeal.  The Veteran, who 
had active service from July 1991 to February 1996, appealed 
that decision to the BVA, and the case was referred to the 
Board for appellate review.  In May 2009, the Board returned 
the Veteran's claim of service connection for low back 
disorder to the RO for further development.  The case was 
subsequently returned to the Board for further appellate 
review.  


REMAND

A preliminary review of the record up its return to the Board 
discloses a need for further development prior to final 
appellate review.  In this regard, the Board inadvertently 
overlooked contentions by the Veteran indicating that he also 
claims service connection for low back disorder as secondary 
to his service connected bilateral knee disabilities.  The 
issue of secondary service connection for low back disorder 
is inextricably intertwined with that of direct service 
connection for this disorder, but the RO has not yet 
adjudicated the claim of service connection for low back 
disorder on a secondary basis.  The law provides that when a 
determination on one issue could have a significant impact on 
the outcome of another issue, such issues are considered 
inextricably intertwined and VA is required to decide those 
issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

It is further noted in regard to the issue of secondary 
service connection for low back disorder that secondary 
service connection may be granted for a disability that is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a).  Secondary service 
connection also includes the concept of aggravation of a 
nonservice-connected disability by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The RO/AMC should adjudicate the issue of 
entitlement to service connection for low 
back disorder as secondary to service 
connected knee disabilities.  In doing 
so, the RO/AMC should ensure that notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is provided to the Veteran in 
connection with his claim for secondary 
service connection and that there is 
sufficient medical evidence of record to 
decide the claim.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.


_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




